Citation Nr: 1732614	
Decision Date: 08/11/17    Archive Date: 08/23/17

DOCKET NO.  12-35 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for nail fungus, to include as secondary to service-connected dermatomycosis and atopic dermatitis.

2.  Entitlement to service connection for a bilateral knee disorder.

3.  Entitlement to service connection for a bilateral ankle disorder.

4.  Entitlement to service connection for a bilateral eye disorder.

5.  Entitlement to service connection for a disorder manifested by swollen joints.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as secondary to service-connected ischemic heart disease (IHD).

9.  Entitlement to service connection for a disorder manifested by insomnia, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

10.  Entitlement to service connection for a disorder manifested by memory loss, to include as secondary to service-connected PTSD.

11.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as due to herbicide exposure.

12.  Entitlement to service connection for acid reflux, to include as due to herbicide exposure.

13.  Entitlement to service connection for a disorder manifested by fatigue, to include as due to herbicide exposure.

14.  Entitlement to service connection for hypertension, to include as due to herbicide exposure or as secondary to service-connected IHD.

15.  Entitlement to service connection for a disorder affecting the creative organ, to include erectile dysfunction (ED), as due to herbicide exposure and/or secondary to service-connected disability.

16.  Entitlement to service connection for peripheral neuropathy of the hands and feet, to include as due to herbicide exposure and/or secondary to service-connected disability.

17.  Entitlement to service connection for a disorder manifested by tingling and numbness in the legs, to include as due to herbicide exposure and/or secondary to service-connected disability.

18.  Entitlement to an initial disability rating in excess of 50 percent for PTSD.

19.  Entitlement to a disability rating in excess of 10 percent for dermatomycosis and atopic dermatitis. 
ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from May 1968 to April 1969 with service in the Republic of Vietnam from September 1968 to April 1969 and additional other service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran requested a hearing before the Board on his December 2012 VA Form 9.  However, in a subsequent communication received in January 2015, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2016).

In a December 2012 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's PTSD to 50 percent effective May 12, 2009.  As the AOJ did not assign the maximum disability rating possible, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

The issues of service connection for hearing loss, tinnitus, OSA, insomnia, memory loss, DM, acid reflux, fatigue, hypertension, a creative organ condition, peripheral neuropathy, and tingling and numbness in the legs, and an increased rating for the skin condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.



FINDINGS OF FACT

1.  The Veteran's nail fungus is likely the result of his service-connected dermatomycosis and atopic dermatitis.

2.  A right or left knee injury was not shown in service; and, the preponderance of the evidence fails to establish that Veteran has a current bilateral knee disability that is the result of a disease or injury during his active duty.

3.  A right or left ankle injury was not shown in service; and, the preponderance of the evidence fails to establish that Veteran has a current bilateral ankle disability that is the result of a disease or injury during his active duty.

4.  A right or left eye injury was not shown in service; and, the preponderance of the evidence fails to establish that Veteran has a current bilateral eye disability that is the result of a disease or injury during his active duty.

5.  An injury manifested by swollen joints was not shown in service; and, the preponderance of the evidence fails to establish that Veteran has a current disability manifested by swollen joints that is the result of a disease or injury during his active duty.

6.  For the entire period on appeal, the Veteran's service-connected PTSD was manifested by no more than occupational and social impairment with reduced reliability and productivity without deficiencies in most areas or total occupational and social impairment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection are met for nail fungus.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2.  A bilateral knee disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

3.  A bilateral ankle disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

4.  A bilateral eye disability was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.9 (2016).

5.  A disability manifested by swollen joints was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2016).

6.  The criteria for a disability rating in excess of 50 percent for service-connected PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

The Board finds that the VA's duty to notify and assist has been met and the Veteran has not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent an adequate notice letter to the Veteran in June 2009. All available service treatment records and post-service medical records have been obtained.  The Veteran has not identified any outstanding records.  

With regard to the knee, ankle, eye, and swollen joints claims, the Veteran has not been afforded VA examinations as there is no evidence that establishes an event, injury, or disease in service.  His service treatment records are negative for any knee, ankle, eye, or joint-related complaints and he has not provided any other competent evidence, to include lay evidence, of an in-service event, injury, or disease for these claims.  VA examinations are not required for these claims.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010).  

With regard to the PTSD claim, the Veteran was last examined in January 2013 and has not provided any medical or lay evidence suggesting a worsening of his psychiatric disability since that time.  A new VA examination is not necessary for this claim.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

II. Merits of the Claims

A.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

Nail Fungus

With regard to a present disability, a July 2009 VA examiner diagnosed the Veteran with dermatomycosis of the fingernails and toenails.  The first elements of Shedden/Caluza and Wallin are met.

With regard to an in-service event, the Veteran's service treatment records do not reflect any complaints of nail fungus.  However, he is service-connected for dermatomycosis of the skin.  As the Board is granting the claim on the basis of secondary service connection, the lack of in-service event is irrelevant.  The second element of Wallin is also met.

The remaining question is whether there is a medical nexus between the Veteran's service-connected skin disorder and his nail fungus.  

A November 2004 VA-QTC skin examiner noted that the Veteran's service-connected skin lesions were associated with a systemic fungal infection, suggesting that his service-connected fungal skin infection had caused or was related to his subsequent fungal nail infection.  He further noted that the Veteran's service-connected skin rash was "still on his groin and buttocks, as well as having disfigured toenails."  He concluded by changing the Veteran's service-connected skin diagnosis to include onychomycosis (nail fungus).  All of this supports a link between the Veteran's service-connected skin condition and his claimed nail fungus.  Such a connection was also supported by the July 2009 VA skin examiner's diagnosis of dermatomycosis (a fungal infection) of the groin, feet, fingernails, and toenails.  The July 2009 VA examiner provided the same exact diagnosis for the Veteran's skin disorder as his nail disorder.  He went on to list the Veteran's dysphoric finger and toe nails as an "objective factor" in his service-connected diagnosis.  

Although neither examiner provided a specific opinion on whether the Veteran's nail fungus was related to his service-connected skin disorder, the Board finds that their inclusion of the nail fungus in the service-connected skin diagnosis places the evidence, at a minimum, in equipoise regarding the question of whether the Veteran's current nail fungus is related to his service-connected skin disorder.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claim for nail fungus is granted.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Knees, Ankles, Eyes, and Swollen Joints

With regard to present disabilities, it is not clear whether the Veteran has current diagnoses for his claimed knee, ankle, eye, or swollen joints claims.  The only treatment records to show possible diagnoses is a September 2009 list of chronic problems from his private physician and a July 2009 private treatment record.  The list includes right and left knee pain, but no actual knee, ankle, or other joint diagnoses.  There is no notation relating to the eyes.  A July 2009 private treatment records notes a complaint of ankle edema but does not associate this finding with a specific diagnosis.  It does not appear that the first element of Shedden/Caluza is met.  

Even if the Board were to assume, however, that the Veteran's complaints or history of pain or other symptoms are due to an underlying pathology and diagnosis, there is still no evidence of an inservice event or injury or a medical nexus for the knees, ankles, eyes, or swollen joints.  Without such evidence, the second and third elements of Shedden/Caluza are not met and service connection cannot be granted for these claims.

As noted in the Duties to Notify and Assist section above, the service treatment records are negative for any complaints relating to either knee, ankle, or eye or any swollen joint.  Further, on his April 1969 separation Report of Medical History, the Veteran specifically denied swollen or painful joints, eye trouble, arthritis or rheumatism, bone, joint, or other deformity, "trick" or locked knee, and foot trouble.  This was supported by his separation examination report showing a normal physical examination of the eyes, ophthalmoscopic, pupils, ocular motility, and upper and lower extremities.  The only relevant noted defect was subnormal vision, corrected by lenses.  This refractive error was also noted on the entrance examination report and is not a disease or injury for which service connection can be granted.  See 38 C.F.R. § 4.9 (2016).

Moreover, the Board has closely reviewed the medical and lay evidence in the Veteran's claims file and also finds no evidence that may serve as a medical nexus between the Veteran's military service and his claimed current bilateral knee, bilateral ankle, bilateral eye, or swollen joint disorders.  Indeed, none of his VA private treatment records reference his military service in regard to or otherwise link it to any diagnosed right or left knee, ankle, or eye disorder or any disorder manifested by swollen joints.  With regard to lay evidence, he has not provided any argument or statements as to how these current complaints may be related to service.  The only evidence to support such a link are his conclusory lay statements that he has bilateral knee, ankle, and eye disorders and swollen joints that are somehow related to his military service.  

Although laypersons, such as the Veteran, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making a definitive clinical determination of the nature and etiology of his purported knee, ankle, eye, and joint symptoms based on knowledge of orthopedic, rheumatologic, and ophthalmic medicine.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the Veteran can describe what he experiences, he is not able to provide competent evidence as to nature or the etiology of these symptoms.  Providing such an opinion or diagnosis requires medical expertise.  The Veteran has no such expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also 38 C.F.R. § 3.159 (a)(1) (2016).  There is simply no competent evidence of a medical nexus.

Accordingly, the Board finds that the claims of entitlement to service connection for a bilateral knee disability, a bilateral ankle disability, a bilateral eye disability, and a disability manifested by swollen joints must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2016).  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2016).  

The veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1 (2016).  Where the veteran timely appealed the rating initially assigned for the service-connected disability within one year of the notice of the establishment of service connection for it, VA must consider whether the veteran is entitled to "staged" ratings to compensate him for times since filing his claim when his disability may have been more severe than at other times during the course of his appeal.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Veteran's service-connected PTSD has been evaluated as 50 percent disabling under Diagnostic Code 9411, effective May 12, 2009.  He seeks a higher initial rating.

Under Diagnostic Code 9411, the General Rating Formula for Mental Disorders is used.  The General Rating Formula provides that a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.


A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase 'such symptoms as,' followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation. Id.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013), the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

The Veteran was first examined in conjunction with his PTSD claim in February 2010.  At that time, he complained of constant symptoms of nightmares waking him 2 to 3 times per night, flashbacks, irritability, episodes of unprovoked anger, lack of motivation, exaggerated startle response, easy distractibility, hypervigilance, and panic attacks less than once per week.  He indicated that his symptoms affected his total daily functioning by often making him anxious, suspicious of others, isolated, and withdrawn, but denied psychiatric treatment, hospitalizations, or emergency room visits.  He indicated that he retired two years prior but previously had good relationships with his supervisors and fair relationships with his coworkers.  He reported a fair to good relationship with his wife of 41 years and a good relationship with his three children.  The examiner observed that the Veteran had an anxious and irritable mood, no hallucinations, delusions, obsessional rituals, or suicidal or homicidal ideation, mild memory loss, and normal orientation, communication and speech, thought processes, and judgment.  He diagnosed the Veteran with PTSD and opined that his psychiatric symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, though generally functioning satisfactorily.

The Veteran was more recently examined in January 2013.  At that time, he complained of anhedonia, insomnia, anergia, difficulty concentrating, decreased appetite, feelings of worthlessness and hopelessness, chronic sleep impairment, mild memory loss, distressing dreams, and restricted range of affect.  He denied any suicidal ideation since 1996.  He reported that the primary effect on his social functioning was tension and distance caused by irritability, rage (including yelling and swearing), withdrawal, and emotional numbing.  His friendships were the most affected, although he visited his neighbors weekly with his wife and indicated that his marital relationship was good though somewhat stressed, and that he was very close with his children and grandchildren.  He denied any effects on his professional functioning.  The examiner diagnosed the Veteran with chronic moderate PTSD and depressive disorder NOS, resulting in occupational and social impairment with occasional decrease in work efficiency and intermittent inability to perform occupational tasks, though generally functioning satisfactorily.

The medical evidence also includes VA treatment records showing some positive depression screenings, but no additional psychiatric treatment or indication of symptoms worse than or inconsistent with those recorded in the examination reports.  

In addition to the medical evidence, the Veteran has provided written statements regarding his PTSD symptoms.  Significantly, a statement submitted with his December 2012 VA Form 9 indicates that he is unable to maintain independent functioning without his wife and that he cannot make family household or financial decisions.  

Upon review of the medical and lay evidence of record, the Board finds that the evidence does not reflect symptoms that would meet the criteria for a rating in excess of 50 percent for any period of time during the pendency of the claim.  There is no evidence of suicidal ideation during the appeals period, obsessional rituals, abnormal speech, near continuous panic or depression, spatial disorientation, neglect of personal appearance and hygiene, or an inability to maintain effective work and social relationships.  The Board notes that the presence or absence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  

The Board's determination is not based solely on the listed symptoms.  Rather, the treatment records and multiple VA examination reports were not indicative of occupational and social impairment that approximate the criteria for a 70 percent.  While the evidence of record demonstrates impairment in occupational and social functioning, it does not show such impairment with deficiencies in most areas to warrant an increased rating of 70 percent.  Indeed, although the Veteran's symptoms have impacted his friendships, he did report weekly social engagements and good relationships with his wife, children, and grandchildren.  Further, his report of an inability to function independently without his wife with regard to household and financial decisions is only one area.  There is no evidence of deficiencies in most areas, including family relations, judgment, or thinking.  Although he is currently retired, there is no indication that his retirement was related to his psychiatric symptoms and he reported that his symptoms would have no impact on his occupational functioning.  The social and occupational impairment reported by the Veteran and noted in the VA examination reports is covered by his current 50 percent evaluation.  Without evidence of more serious social and occupational impairment with deficiencies in most areas, a higher rating of 70 percent is not warranted.  

Additionally, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than the currently assigned 50 percent disability rating throughout the appeal period.  Assignment of staged ratings is not warranted.  See Fenderson, supra.

Accordingly, the Board finds that the claim of entitlement to an initial disability rating in excess of 50 percent for PTSD must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to an increased rating, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).





ORDER

Entitlement to service connection for nail fungus is granted.

Entitlement to service connection for a bilateral knee disability is denied.

Entitlement to service connection for a bilateral ankle disability is denied.

Entitlement to service connection for a bilateral eye disability is denied.

Entitlement to service connection for a disability manifested by swollen joints is denied.

Entitlement to an initial disability rating in excess of 50 percent for PTSD is denied.


REMAND

With regard to the hearing loss and tinnitus claims, the Veteran has not been afforded a VA examination or opinions, despite his complaints of current hearing loss and tinnitus, the evidence of in-service noise exposure from weapons and engines, and his contentions that his claimed audiological disabilities are related to his military service.  See notice of disagreement, April 2010.  These claims must be remanded for VA examination and opinions.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the OSA claim, the Veteran was afforded a VA examination and opinion in January 2013.  The examiner concluded that the Veteran's OSA was not related to service, but rather due to obesity, large neck size, deconditioning, and mostly (greater than 50%) hypertensive heart disease.  He also opined that there was no relationship between his OSA and PTSD at all.  However, he failed to address whether this hypertensive heart disease is part of the Veteran's service-connected IHD.  He also failed to address the article submitted by the Veteran linking PTSD and sleep-disordered breathing.  In light of these deficiencies, the January 2013 examination and opinion is inadequate and the OSA claim must be remanded for a new examination and opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).

With regard to the insomnia and memory loss claims, the Veteran has not been afforded a VA examination or opinions, despite his complaints of current insomnia and memory loss, his service-connected PTSD, and his contentions that his claimed insomnia and memory loss are related to this service-connected disability.  See Veteran statement (with attached article), August 2009.  These claims must also be remanded for VA examination and opinions.  See McLendon, supra.  

With regard to the DM, acid reflux, and fatigue claims, the Veteran has not been afforded a VA examination or opinions, despite his complaints of current diagnoses, his presumed in-service herbicide exposure, and his contentions that his claimed DM, acid reflux, and fatigue are related to herbicide exposure and references to articles from VA, the National Institutes of Health, and the Department of Defense.  See notice of disagreement, April 2010.  These claims must also be remanded for VA examination and opinions.  See McLendon, supra.  

With regard to the hypertension, creative organ, peripheral neuropathy, and tingling and numbness of the legs claims, the Veteran has not been afforded a VA examination or opinions, despite his complaints of current diagnoses/symptoms, his presumed in-service herbicide exposure and service-connected PTSD and IHD, and his contentions that his claimed DM, acid reflux, and fatigue are related to herbicide exposure and/or service-connected disabilities and references to articles from VA, the National Institutes of Health, and the Department of Defense.  See notice of disagreement, April 2010.  These claims must also be remanded for VA examination and opinions.  See McLendon , supra.  

With regard to the increased rating for the skin claim, the above grant of service connection for nail fungus may affect the resolution of this claim, as these disabilities may be rated under the same diagnostic code.  The issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11 (1998).  The RO must first implement the Board's above grant of service connection for nail fungus, including assigning a disability rating and effective date before readjudicating the increased rating for the skin claim.

As the case is being remanded, the Board will take the opportunity to obtain any outstanding VA or private treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records the Walla Walla VA Medical Center, and any other VA facility identified by the Veteran.  The Veteran should also be invited to submit a new release of information for any relevant updated private treatment records.  If the Veteran submits any such releases, the AOJ should attempt to obtain these records.  All attempts to obtain these records should be documented in the claims file.  

2.  Thereafter, schedule the Veteran for VA examinations with appropriate examiners to address the nature and etiology of his claimed hearing loss and tinnitus, OSA, swollen joints, insomnia, memory loss, DM, acid reflux, fatigue, hypertension, creative organ disorder, peripheral neuropathy, and tingling and numbness of the legs.  The examiners must review pertinent documents in the Veteran's claims file in conjunction with the examinations.  This must be noted in the examination reports.

With regard to the Veteran's claimed audiological disorders, the examiner should determine whether the Veteran has a current diagnosis of hearing loss for VA purposes or tinnitus.  Audiometric testing and a thorough history of the Veteran's audiological symptoms and their onset should be obtained.  If the examiner diagnoses the Veteran with hearing loss or tinnitus, he or she should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability had its onset in service or was otherwise etiologically related to active service.  THE EXAMINER IS ADVISED THAT EXPOSURE TO LOUD NOISE FROM WEAPONS HAS BEEN CONCEDED BASED ON THE VETERAN'S SERVICE MEDALS.

With regard to the Veteran's currently diagnosed OSA, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability (1) had its onset in service or was otherwise etiologically related to active service, or (2) was caused or aggravated by his service-connected IHD or PTSD.  In answering this question, the examiner must specifically state whether hypertensive heart disease is a form of IHD.  The examiner should also comment on the January 2013 examiner's opinion that the Veteran's OSA was mostly due to his hypertensive heart disease and address the article submitted by the Veteran linking PTSD and sleep-disordered breathing.

With regard to the Veteran's claimed insomnia and memory loss, the examiner should identify all current disorders manifested by these symptoms, including any that may have resolved during the appeals period (May 2009 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability (1) had its onset in service or was otherwise etiologically related to active service, or (2) was caused or aggravated by his service-connected PTSD.  If the examiner determines that the Veteran's complaints of insomnia and memory loss are symptoms of another disorder, s/he should so state.

With regard to the Veteran's claimed DM, acid reflux, and fatigue, the examiner should determine whether the Veteran has any of these claimed conditions, including any that may have resolved during the appeals period (May 2009 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability had its onset in service or was otherwise etiologically related to active service, to include herbicide exposure.  If the examiner determines that the Veteran's complaints of fatigue are symptoms of another disorder, s/he should so state.

With regard to the Veteran's currently diagnosed hypertension, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability (1) had its onset in service or was otherwise etiologically related to active service, to include exposure to herbicides, or (2) was caused or aggravated by a service-connected disability.  

With regard to the Veteran's claimed loss of a creative organ (to include ED), peripheral neuropathy of the hands and feet, and tingling and numbness of the legs, the examiner should determine whether the Veteran has any of these claimed conditions, including any that may have resolved during the appeals period (May 2009 to the present).  For each diagnosis, the examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that such a disability (1) had its onset in service or was otherwise etiologically related to active service, to include herbicide exposure, or (2) was caused or aggravated by a service-connected disability.  

Rationale for all requested opinions shall be provided. If the examiners cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiners shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  After completing the above actions and any other development that may be indicated by any response received as a consequence of the action taken in the paragraphs above, the remanded claims for service connection must be readjudicated.  Thereafter, and following the implementation of the Board's grant of service connection herein, the increased rating for the skin claim should be readjudicated.  If any of the claims remain denied, a supplemental statement of the case should be provided to the Veteran.  After he has had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


